 
Exhibit 10.1
 
 
 
INDEPENDENT CONTRACTOR SERVICES AGREEMENT
 
(Aytu BioScience, Inc. purchases services)
 
 
 
This Independent Contractor Services Agreement (“Agreement”) is made on the 1st
day of May 2019 (“Effective Date”), by and between Aytu BioScience, Inc.
(“Company”) and Averaden, LLC (“Contractor”).
 
Engagement of Services. Company may issue Project Assignments to Contractor in
the form attached to this Agreement as Exhibit A (“Project Assignment”). Subject
to the terms of this Agreement, Contractor will render the services set forth in
Project Assignment(s) accepted by Contractor (“Services”) by the completion
dates set forth therein.
 
1.            
Compensation. Company will pay Contractor the fees set forth in each Project
Assignment for Services rendered pursuant to this Agreement and to any such
Project Assignment. Contractor will be reimbursed only for expenses which are
expressly provided for in a Project Assignment or which have been approved in
advance in writing by Company, within forty-five (45) days of receipt of
Contractor’s invoice, provided Contractor has furnished such documentation for
authorized expenses as Company may reasonably request. Upon termination of this
Agreement for any reason, Contractor will be paid fees on the basis stated in
the Project Assignment(s) for work which has been completed.
 
2.            
Independent Contractor Relationship. Contractor’s relationship with Company is
that of an independent contractor, and nothing in this Agreement is intended to,
or should be construed to, create a partnership, agency, joint venture or
employment relationship. Contractor shall control the manner and means of
performing Contractor’s obligations hereunder, including retention of third
parties to act on Contractor’s behalf (“Contractor’s Agents”), provided,
however, that Contractor shall cause Contractor’s Agents to observe the
provisions of Section 4 (Confidential Information) of this Agreement and
Contractor shall be responsible for the performance of Contractor’s Agents.
Contractor will not be entitled to any of the benefits that Company may make
available to its employees, including, but not limited to, group health or life
insurance, profit-sharing or retirement benefits. Contractor is not authorized
to make any representation, contract or commitment on behalf of Company unless
specifically requested or authorized in writing to do so by a Company manager.
Contractor is solely responsible for, and will file, on a timely basis, all tax
returns and payments required to be filed with, or made to, any federal, state
or local tax authority with respect to the performance of services and receipt
of fees under this Agreement. Contractor is solely responsible for, and must
maintain adequate records of, expenses incurred in the course of performing
services under this Agreement. No part of Contractor’s compensation will be
subject to withholding by Company for the payment of any social security,
federal, state or any other employee payroll taxes. Company will regularly
report amounts paid to Contractor by filing Form 1099-MISC with the Internal
Revenue Service as required by law.
 
1 | Page
 

 


3.            
Confidential Information.
 
3.1           Definition of Confidential Information. “Confidential Information”
as used in this Agreement shall mean any and all technical and non-technical
information including patent, copyright, trade secret, and proprietary
information, techniques, sketches, drawings, models, inventions, know-how,
processes, apparatus, equipment, algorithms, software programs, software source
documents, and formulae related to the current, future and proposed products and
services of Company, its suppliers and customers, and includes, without
limitation, its respective information concerning research, experimental work,
development, design details and specifications, engineering, financial
information, procurement requirements, purchasing manufacturing, customer lists,
business forecasts, sales and merchandising and marketing plans and information.
“Confidential Information” also includes proprietary or confidential information
of any third party who may disclose such information to Company or Contractor in
the course of Company’s business.
 
3.2           Nondisclosure and Nonuse Obligations. Contractor will use the
Confidential Information solely to perform Project Assignment(s) for the benefit
of Company. Contractor agrees that it shall treat all Confidential Information
of Company with the same degree of care as it accords to its own Confidential
Information, and Contractor represents that it exercises reasonable care to
protect its own Confidential Information. If Contractor is not an individual,
Contractor agrees that it shall disclose Confidential Information of another
party only to those of its employees who need to know such information and
certifies that such employees have previously agreed, either as a condition of
employment or in order to obtain the Confidential Information, to be bound by
terms and conditions substantially similar to those of this Agreement.
Contractor will immediately give notice to Company of any unauthorized use or
disclosure of the Confidential Information. Contractor agrees to assist Company
in remedying any such unauthorized use or disclosure of the Confidential
Information. If, in connection with providing services hereunder, Contractor
desires to disclose Confidential Information to third parties, Contractor may do
so only with the prior written consent of Company and after providing Company
with a copy of an executed confidentiality agreement binding such third party to
terms at least as stringent as the confidentiality terms contained in this
Section 4.
 
3.3           Exclusions from Nondisclosure and Nonuse Obligations. Contractor’s
obligations under Section 3.2 (Nondisclosure and Nonuse Obligations) with
respect to any portion of Confidential Information shall terminate when
Contractor can document that: (a) it was in the public domain at or subsequent
to the time it was communicated to Contractor by the disclosing party through no
fault of Contractor; (b) it was rightfully in Contractor’s possession free of
any obligation of confidence at or subsequent to the time it was communicated to
Contractor by the disclosing party; (c) it was developed by employees or agents
of Contractor independently of and without reference to any information
communicated to Contractor by the disclosing party; or (d) the communication was
in response to a valid order by a court or other governmental body, was
otherwise required by law, or was necessary to establish the rights of either
party under this Agreement.
 
(a)           Disclosure of Third-Party Information. Neither party shall
communicate any information to the other in violation of the proprietary rights
of any third party.
 
2 | Page
 

 
4.           Ownership Rights in Company Property. Company shall be the sole and
exclusive owner of Company Property. “Company Property” means (a) all materials
(including, without limitation, all documents, data, reports, drawings,
analyses, equipment, products, prototypes, services and other work) furnished to
Contractor by Company or produced by Contractor in the performance of this
Agreement or pursuant to any Project Assignment; and (b) all copyrights,
patents, trade secrets, inventions, and other proprietary rights produced by
Contractor in the performance of this Agreement or pursuant to any Project
Assignment. The term “Company Property” does not include any general know-how,
methodology, processes, products, devices or experience of Contractor gained
prior to performance of the Services or from experience gained parallel to
performance of the Services from unrelated sources. To the fullest extent
permitted by law, all Company Property produced by Contractor shall be deemed to
be “Works for Hire” for the benefit of Company, as U.S. federal and
international copyright law defines that term. To the extent Company Property
may not be considered Works for Hire, Contractor hereby sells, assigns, and
transfers all of its rights, title, and interest in Company Property to Company,
without additional consideration. Contractor shall promptly execute and deliver
any documents or instruments reasonably requested by Company to evidence such
transfers and Contractor shall be reimbursed for reasonable expenses incurred by
compliance with this obligation.
 
5.            
Return of Company’s Property. Contractor agrees to promptly deliver the original
and any copies of the Company Property to Company at any time upon Company’s
request. Upon termination of this Agreement by either party for any reason,
Contractor agrees to promptly deliver to Company or destroy, at Company’s
option, the original and any copies of the Company Property. Contractor agrees
to certify in writing that Contractor has so returned or destroyed all such
Company Property if Company so requests.
 
6.            
Unique Nature of Contractor’s Services. Contractor represents and agrees that
the Services to be performed pursuant to this Agreement and to any applicable
Project Assignment are of a special and unique character that gives them special
value to Company. Therefore, Contractor shall not assign the Services or any
portion of this Agreement to be performed by any individual without the prior
written consent of Company.
 
7.            
Term and Termination.
 
7.1           Term. This Agreement is effective as of the Effective Date set
forth above and will terminate on the date set forth in the Project Assignment,
unless terminated earlier as set forth below (“Term”).
 
7.2           Termination by Company. Company may terminate this Agreement, with
or without cause, at any time upon thirty (30) days prior written notice to
Contractor.
 
7.3           Termination by Contractor. Except during the term of a Project
Assignment, Contractor may terminate this Agreement, with or without cause, at
any time upon thirty (30) days’ prior written notice to Company.
 
7.4           Survival. The rights and obligations contained in Sections 3
(Confidential Information) and 4 (Ownership Rights in Company Property) will
survive any termination or expiration of this Agreement.
 
3 | Page
 

 
 
 
8.            
Notices. Any notice which a party is required or permitted to give to another
party shall be given by personal delivery, email, or registered or certified
mail, return receipt requested, addressed to the other party at the appropriate
address set forth in this Section 9 below, or at such other address as the other
party may from time to time designate in writing. The date of personal delivery
or the date of mailing of any such notice shall be deemed to be the date of
delivery thereof.
 
 
If to Company:
 
373 Inverness Parkway, Suite 206
Englewood, CO
 
 
USA 80112
 
If to Contractor:
 

 


 
9.            
Warranty.
 
9.1           Quality. Contractor warrants to Company that the Services
performed under this Agreement shall be performed with the degree of skill and
care that is required by current, good and sound professional procedures and
practices, and in conformance with generally accepted professional standards
prevailing at the time the work is performed so as to ensure that the services
performed are correct and appropriate for the purposes contemplated in this
Agreement and related Project Assignments.
 
9.2           Infringement. Contractor represents to Company that the material,
products, services, or other work assignments to be furnished, produced or
performed under this Contract will not infringe any copyright, patent, trade
secret, or license, or otherwise violate the intellectual property or
proprietary rights, of any person or entity. Contractor agrees to indemnify and
hold Company harmless from and against any and all liabilities, costs and
damages arising out of any such infringement and from any suit, demand or claim
made against Company alleging any such infringement. Contractor agrees to defend
Company against any such suit, demand or claim, at Contractor’s expense.
Contractor further agrees to pay any judgment or reasonable settlement offer
resulting from such suit, demand or claim, and to pay all damages and attorney’s
fees. If there is such a claim, Contractor agrees to either procure for Company
the right to continue using the material, replace them with non-infringing
material, or modify them so that they become non-infringing.
 
10.            
Conflicts of Interest. Contractor shall exercise reasonable care and diligence
to prevent any actions or conditions that could result in a conflict with any
Company interest. During the Term, Contractor shall not accept any employment or
engage in any consulting work that creates a conflict of interest with Company
or in any way compromises the services to be performed under this Agreement.
Contractor shall immediately notify Company of any and all violations or
potential violations of this clause upon becoming aware of such violation.
Termination, expiration, or completion of this contract immediately releases
Contractor from this obligation.
 
11.            
Waiver. The failure of either party to insist on strict compliance with any of
the terms, covenants, or conditions of this Agreement by the other party shall
not be deemed a waiver of that term, covenant or condition nor shall any waiver
or relinquishment of any right or power at any one time or times be deemed a
waiver or relinquishment of that right or power for all or any other times
 
12.            
Governing Law. This Agreement shall be governed by the laws of the State of
Colorado.
 
13.            
Entire Agreement. This Agreement constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all Project Assignments and Services
undertaken by Contractor for Company. This Agreement may only be changed by
mutual agreement of authorized representatives of the parties in writing.
 
[Signature Page Follows]
 
 
4 | Page
 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
 
 
COMPANY:
 
Aytu BioScience, Inc.
 
 
 
By: _____________________________
Name: Aytu BioScience, Inc.
 
 
 
CONTRACTOR:
 
Gary Cantrell
Averaden, LLC
 
 
By:_________________________________
Name: Averaden, LLC
 

 
 
 
 
5 | Page
 

 
EXHIBIT A
 
PROJECT ASSIGNMENT
 
Services:
 
Scope of Work: Aytu BioScience is engaging Averaden, LLC to assist in corporate
business development activities. Specifically, Averaden, LLC will assist Aytu’s
senior management in identifying potential product and business acquisitions or
licensing opportunities that fit within the company’s current or future
commercial strategies. On-market or near-market therapeutic opportunities will
be prioritized as targets. Averaden will work directly with Aytu’s CEO, COO, and
CFO and, if product or business targets are presented and moved forward,
Averaden, LLC will assist in due diligence, financial analysis, and negotiation
of deal terms.
 
 
Timeline: One year from the commencement of this agreement
 
 
Objectives/Deliverables:
 
● 
Identify products and businesses that are available for in-licensing or
acquisition. On-market or near-market opportunities will be prioritized
 
● 
Work with Aytu senior management to perform diligence and commercial assessments
and, if the opportunities move forward, develop and negotiate deal terms
 
● 
Evaluate business development priorities and targets periodically with Aytu
senior management
 
Project Termination Date: May 15, 2020
 
*If extension is required for any reason, email approval by Joshua Disbrow, CEO
at Aytu BioScience, Inc., must be obtained.
 
 
 
Payment of Fees:
 
Rate: $8,400.00/month
Estimated time/cost to complete: 12 months
Not to exceed amount (without Aytu approval): $110,000
 
A detailed invoice must be submitted to Aytu at least monthly. Invoice to be
paid within 45 days of receipt. If submitted by email, direct to
accountspayable@aytubio.com
 
 
6 | Page
 

 

 
Expenses: Company will reimburse Contractor for all reasonable, ordinary, and
necessary expenses, which shall be billed at cost, incurred in connection with
this Project Assignment upon receipt of proper documentation of those expenses
from Contractor, as determined and approved by sponsor. Expenses require prior
written approval for reimbursement:
■ 
Travel, lodging, transportation, and meal expenses
■ 
Miscellaneous business expenses incurred in the completion of tasks for Company
 
NOTE: This Project Assignment is governed by the terms of an Independent
Contractor Services Agreement in effect between Company and Contractor. Any item
in this Project Assignment that is inconsistent with that Agreement is invalid.
 
IN WITNESS WHEREOF, the parties have executed this Project Assignment as of the
30th day of April 2019.
 
COMPANY:
 
Aytu BioScience, Inc.
 
 
 
By: _________________________________
Name: Aytu BioScience, Inc.
 
CONTRACTOR:
 
Gary Cantrell
Averaden, LLC
 
 
By:_________________________________
Name: Averaden, LLC
 
 

 
 
 
 
 
7 | Page
 
